Chief Justice Agnew
delivered the opinion of the court,
This case does not fall within the principle of Cleaver v. Scheetz, 20 P. F. Smith 496. That was the case of a set-off for maintenance against a married woman, who never had acted or been declared a feme sole trader, and whose husband was residing in the same city and engaged in business. It was simply an attempt to make a married woman’s separate estate liable for her husband’s proper debt, contrary to the provisions of the Act of 1848. Here, however, Mrs. Winternitz was not only living apart, and an actual feme sole trader, but had been duly declared such by the couz-t. She was also the owner of real estate, and the debt was contracted by hez’self for repairs to her real estate. It was a debt for which her own estate was properly liable, and she had conducted herself toward it as one who is a feme sole. Being liable for the debt, and having at law the power to sue and be sued without joining her husband with her, it would be rather a fanciful distinction to hold that her husband must be joined with her in this suit — in other words, to hold that, as to all contracts concerning her grocery business, she could sue or be sued alone ; but that she cannot sue for the rent of her real estate, or be sued for its repairs without joining her husband. The case is cleaidy within the spirit of the Acts of 1718 and 1855 when taken together, and not against the Act of 1848. In the case of Cleaver v. Scheetz, the wife was neither liable for the debt, nor a feme sole trader; in fact or in law. That case does not refer to or in any manner speak of the exceptional liability of a married woman for necessary repairs and improvements to her sepai’ate real estate, which has been held to arise under the spirit of the Act of 1848. It therefore in no sense governs this case.
Judgment affirmed.